Citation Nr: 0004940	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-28 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected bipolar disorder, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active service from February 1983 to February 
1987 and from September 1989 to January 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement (NOD) was 
received in June 1997, the RO issued a statement of the case 
(SOC) in June 1997, and a substantive appeal (SA) was 
received in August 1997.  The veteran testified at a personal 
hearing at the RO in December 1997. 


REMAND

As this appeal arises from a claim for an increased 
disability rating, it is well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  Therefore, VA has a duty to assist 
the veteran in developing his claim.  See 38 U.S.C.A. 
§ 5107(a); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  

Review of the claims file reveals several attempts by the RO 
to locate VA outpatient records pertinent to the veteran's 
claim.  The available VA records refer to continuing 
outpatient treatment, and it appears that the veteran may be 
receiving regular treatment from VA staff psychiatrist Marcia 
Valenstein, M.D. and Howard Shapiro, M.D.  Although the RO's 
December 1998 supplemental statement of the case states that 
various VA medical facilities made a response of "no 
records," there is no documented correspondence in the file 
from the Ann Arbor or Battle Creek VA medical facilities 
indicating this.  The record does show that the RO checked, 
in the alternative, with the VA medical facility at Grand 
Rapids, Michigan, even though the veteran does not allege he 
was ever there for outpatient treatment.  Documentation was 
received by facsimile machine from the Grand Rapids facility 
that there were no records available, but it did not 
specifically comment on whether or not records were available 
from Ann Arbor or Battle Creek.  While recognizing the RO's 
attempts to date to locate the VA outpatient treatment 
records, the Board believes that additional action is 
necessary to ensure that any available records are located 
and reviewed in connection with this appeal. 

Further, the record shows that the veteran has not appeared 
for several VA examinations.  In this regard, the veteran's 
representative has referred to mitigating circumstances, but 
no specifics were provided.  It appears that the veteran has 
not been fully cooperative to date, but in view of the need 
for further action to ensure that all VA medical records are 
located, another attempt to have the veteran examined to 
ensure an accurate record would seem to be in order.  The 
Board takes this opportunity to stress to the veteran and to 
his representative the importance of their cooperation with 
regard to such examination and the potential significance of 
the examination in allowing for equitable review of the 
veteran's appeal. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should once again attempt to 
obtain and associate with the claims file 
the veteran's psychiatric outpatient 
treatment records from the VA medical 
facilities at Ann Arbor and Battle Creek 
for the period January 1995 through the 
present.  If these records are not 
available, written documentation from the 
aforementioned facilities should be 
associated with the claims file 
explaining that the requested records are 
unavailable.  If necessary, the veteran's 
treating physicians, namely, Dr. 
Valenstein and Dr. Shapiro, should be 
contacted to ascertain the location of 
all VA treatment records (including 
mental health clinic records) the 
treatment they have provided to the 
veteran. 

2.  After any VA records are obtained 
pursuant to the above actions, the 
veteran should be scheduled for a VA 
psychiatric examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should clearly report all 
examination finding to allow for 
evaluation under applicable diagnostic 
criteria.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether an increased rating for 
the veteran's service-connected bipolar 
disorder is warranted.  The veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to assist the veteran and to 
ensure an adequate medical record for appellate review.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



